DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14, 17-22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral et al. (US 10,254,879) in view of Yen et al. (US 2018/0007185)
Regarding claim 1:
Oral discloses:
A method for controlling an electronic device comprising a touch-sensitive surface and a proximity sensor (column 4, lines 30-50: “touch screen,” “proximity sensor”), the method comprising 
charging the electronic device from a screen-on state to a near state in response to a near event being detected by the proximity sensor when an object comes within a predetermined distance of the 
while the electronic device is in the near state, processing a first category touch event, and in response to the processing of the first category touch event, performing at least one function on the electronic device (Fig. 7B; as per column 12, lines 40-60 grip suppression is only enabled for part of the device); and
while the electronic device is in the near state, ignoring a second category touch event, wherein the second category touch event is distinct from the first category touch event (shown in Fig. 7B: a portion of the screen has “finger grip suppression”; column 12, lines 40-60).
Oral does not disclose:
“the proximity sensor comprising a transducer for transmitting an ultrasound signal and a receiver for receiving at least a potion of the ultrasound signal reflected from an object.”
Yang discloses:
the proximity sensor comprising a transducer for transmitting an ultrasound signal and a receiver for receiving at least a potion of the ultrasound signal reflected from an object (abstract; Fig. 3A; e.g., paragraph 32).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Oral the elements taught by Yang.
The rationale is as follows:
Oral and Yen are directed to the same field of art.
Yen discloses an alternate kind of sensor, used in the same environment for the same purpose. One of ordinary skill in the art could have substituted it with predictable results.

Oral in view of Yang discloses:
wherein the first category touch event includes touch input occurring within a first portion of the touch-sensitive surface and the second category touch event includes touch input occurring in a second portion of the touch- sensitive surface, the first portion and the second portion being non-overlapping portions of the touch-sensitive surface (the two portions are shown in Oral Fig. 7B).
Regarding claim 3:
Oral in view of Yang discloses:
wherein the first category touch event is a first type of touch event and the second category touch event is a second type of touch event distinct from the first type of touch event (Oral column 14, lines 5-35).
Regarding claim 4:
Oral in view of Yang discloses:
wherein the first type of touch event is one or more of, tap, hold, or swipe (the criteria listed in Oral column 14, lines 20-30 could fit a tap, hold, or swipe).
Regarding claim 5:
Oral in view of Yang discloses:
wherein the electronic device comprises a display (Oral column 10, lines 25-30).
Regarding claim 14:
Oral discloses:
wherein  the proximity sensor is based on capacitive detection (Oral column 3, lines 25-40: “using signals from the existing touch screen,” where the touch screen is capacitive as per column 5, lines 25-40).
Regarding claims 17-20:

Regarding claim 21:
Oral in view of Yang discloses:
wherein the processing unit is configured to ignore the second category touch event by disabling the second portion of the touch-sensitive surface (Oral column 12, lines 20-30: “enable/disable”).
Regarding claim 22:
Oral in view of Yang discloses:
wherein the processing unit is configured to ignore the second category touch event by disregarding touch inputs received through the second portion of the touch-sensitive surface (Oral column 8, lines 25-40: “suppress touch reports”).
Regarding claim 26:
	Oral in view of Yang discloses:
	wherein the transducer transmitting the ultrasound signal comprises a speaker configured for outputting acoustic signals (anything that transmits an ultrasound signal is a “speaker.”).

Claims 6-9, 12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral in view of Yang, and further in view of Lockwood (US 2015/0264170)
Regarding claim 6:
Oral in view of Yang discloses a method as discussed above.
Oral in view of Yang does not disclose: 
“wherein the display remains on while the electronic device is in the near state.”
Lockwood discloses:

It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Oral in view of Yang the elements taught by Lockwood.
The rationale is as follows:
Oral, Yang and Lockwood are directed to the same field of art.
Oral doesn’t have a lot of detail on the timing or the specific proximity sensors. Lockwood provides the necessary detail. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 7:
Oral, etc., discloses:
wherein the display remains on for a predetermined time-period after the electronic device changes to the near state (as just discussed).
Regarding claim 8:
Oral in view of Yang discloses:
wherein the display is turned off when the electronic device changes to the near state (as just discussed: there is a delay so it does remain on, but eventually turns off).
Regarding claim 9:
Oral in view of Yang discloses:
waiting for a predetermined time-period in the near state within which period, if no first category touch event is detected, changing the electronic device to a screen-off state, wherein the screen-off state is a state in which the touch-sensitive surface is either disabled or any inputs received 
changing from the screen-off state to the screen-on state in response to a far event being detected by the proximity sensor, wherein the far event occurs when the input object is determined to no longer be in proximity of the electronic device by the proximity sensor (Lockwood paragraph 60, which results in Fig. 6: 74).
Regarding claim 12:
Oral, etc., discloses:
wherein the input object is determined to no longer be in proximity of the electronic device when the input object, relative to the electronic device, moves beyond a second predetermined distance from the proximity sensor (Lockwood discloses – paragraph 60 – that this happens when it moves beyond a “threshold distance.” It doesn’t specifically say this might be a “second” distance, but given that Oral Fig. 5 shows that it is detecting movement toward and away in two separate tests it follows there could be a threshold for each. There is no reason to suppose the threshold must be the same).
Regarding claim 15:
Oral, etc., discloses:
wherein the magnitude of the first predetermined distance is at least substantially equal to the magnitude of the second predetermined distance (Lockwood just discloses a distance).
Regarding claim 16:
Oral, etc, discloses:
 wherein a magnitude of the first predetermined distance is different from a magnitude of the second predetermined distance (this follows from Oral Fig. 5: since one test is toward the face and the other is away, it makes sense that the two distances could be different).


Response to Arguments
Applicant's arguments filed 01 March 2022 have been fully considered but they are not persuasive.
Applicant argues (page 7) that Oral does not disclose every feature of amended claim 1. Admittedly Oral does not disclose the ultrasound sensor. For that Yen has now been relied upon (this is similar to the prior claim 13).
	Other than this, though, Oral does appear to disclose every element of the claim. Applicant appears to be arguing Oral doesn’t disclose changing from a screen-on to a near state in response to a near even being detected, but applicant does not explain their reasoning. Oral does appear to disclose this as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694